     Case 2:19-cv-01876-JAM-AC Document 26 Filed 10/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    TIMMERMAN STARLITE TRUCKING,                   No. 2:19-cv-01876 JAM AC
      INC.,
11
                        Plaintiff,
12                                                   ORDER
             v.
13
      INGREDION INCORPORATED, INC.,
14
                        Defendant.
15

16

17          On September 16, 2020, Timmerman Starline Trucking (“Timmerman”) filed a motion to

18   compel. ECF No. 22. The hearing was set on the papers, and the matter was set to be ripe on

19   October 7, 2020. ECF No. 24. Due to complications in completing the joint statement,

20   Timmerman filed a request that the motion be continued to October 14, 2020. ECF No. 25.

21          Good cause appearing, IT IS HEREBY ORDERED that the request is GRANTED and

22   Timmerman’s motion at ECF No. 22 will become ripe for adjudication on the papers on October

23   14, 2020.

24   DATED: October 1, 2020

25

26

27

28
                                                     1
